department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br2 gl-102072-01 uil memorandum for associate area_counsel sb_se richmond from lawrence h schattner chief branch collection bankruptcy and summonses subject this responds to your memorandum dated date in which you asked for our comments on the debtor’s proposed chapter plan and disclosure statement with respect to the liquidating_trust we forwarded these documents to the office of associate chief_counsel passthroughs special industries and the following reflects their views amount a amount b date a entity a entity b entity c identifier a identifier b number a number b number c number d number e number f number g state taxpayer legend background as of date a the petition date taxpayer a delaware corporation and number a of its wholly-owned direct or indirect subsidiaries the debtors were gl-102072-01 the identifier a the debtors had been in operation for number b years and provided identifier b related_services to number g of customers each year on the petition date the debtors filed for relief under chapter of the bankruptcy code in the united_states bankruptcy court for the district of state shortly before the commencement of the chapter cases the debtors and entity a entered into an asset purchase agreement that provided among other things for entity a’s purchase of substantially_all of the debtor’s assets the entity a sale transaction the debtors also entered into a debtor in possession loan facility in the original principal_amount of dollar_figureamount a which was subsequently increased to dollar_figureamount b with entity b an entity a affiliate to fund the debtor’s operations pending the entity a sale transaction the plan and disclosure statement provide that on the effective date the debtors on their own behalf and on behalf of the holders of allowed claims shall execute the post-confirmation estate agreement and shall take all other steps necessary to establish the post-confirmation estate pursuant to the plan the debtors will transfer the post-confirmation estate assets to the post-confirmation estate and the estate will become obligated to make distributions in accordance with the plan the plan and disclosure statement provide that for all federal_income_tax purposes all parties including without limitation the debtors the plan_administrator and the beneficiaries of the post-confirmation estate shall treat the transfer of the assets to the post-confirmation estate in accordance with the plan as a transfer by the debtors to the holders of allowed claims entitled to a distribution under the plan followed by a transfer by such holders of the post-confirmation estate and the beneficiaries of the post-confirmation estate shall be treated as the grantors and owners thereof the plan and disclosure statement anticipate that the debtors will not incur any federal_income_tax liability from the transfer of the post-confirmation estate assets to the post-confirmation estate the disclosure statement explains that under the plan the debtors are transferring substantially_all of the proceeds from the entity a sale transaction and their remaining assets to the post-confirmation estate these transfers other than the transfers of cash may result in the recognition of taxable gain_or_loss by the debtors nevertheless due to available net_operating_loss and other loss carryforwards the debtors do not anticipate that a significant federal_income_tax liability if any will be incurred as a result of such transactions the disclosure statement further provides that to the extent that any federal_income_tax liability results from the entity a sale transaction or transfer of the assets to the post-confirmation estate the debtors will pay the resulting tax to the irs the plan also provides that the debtors will be liquidated and dissolved as a result there gl-102072-01 will be no net_operating_loss or capital_loss or capital_loss carry forwards or other tax_attributes available to the debtors or to the post-confirmation estate following the effective date after giving effect to the transactions contemplated by the plan pursuant to the disclosure statement and plan the debtors will transfer the post- confirmation estate assets to the post-confirmation estate and the post- confirmation estate will become obligated to make distributions in accordance with the plan the plan provides that the post-confirmation estate will be treated for federal_income_tax purposes as a liquidating_trust as defined in sec_301_7701-4 and will therefore be taxed as a grantor_trust of which the beneficiaries will be treated as the owners and grantors the plan further provides that because a grantor_trust is treated as a pass-through entity for federal_income_tax purposes no federal_income_tax should be imposed on the post-confirmation estate itself on the income earned or gain recognized by the post-confirmation estate instead the beneficiaries will be taxed on their allocable shares of such net_income or gain in each taxable_year determined in accordance with the post-confirmation estate agreement or described in the plan whether or not they receive any distributions from the post-confirmation estate in such taxable_year the plan and disclosure statement provide that the plan_administrator will file tax returns with the irs for the post-confirmation estate as a grantor_trust in accordance with sec_1_671-4 the disclosure statement provides that the plan_administrator will also send to each beneficiary of the post-confirmation estate a separate statement setting forth the beneficiary’s allocable share of such items of income gain loss deduction or credit and will instruct the beneficiary to report such items on such beneficiary’s federal_income_tax return the plan provides that as soon as possible after the effective date the plan_administrator to the extent that he deems necessary or appropriate in his sole discretion may conduct a good_faith valuation of the post-confirmation estate assets and may make such valuation available to the beneficiaries of the post- confirmation estate such valuation shall be used consistently by all parties including the debtors the plan_administrator and the beneficiaries of the post- confirmation estate for all federal_income_tax purposes any dispute regarding the valuation of the post-confirmation estate assets shall be resolved by the bankruptcy court the plan provides that the plan_administrator in his sole discretion and based on available assets shall periodically distribute to the beneficiaries of the post- confirmation estate net cash income and proceeds from the liquidation of assets pursuant to the plan however the post-confirmation estate shall retain such amounts as are necessary to meet contingent liabilities and pay expenses of administration including any taxes imposed on the post-confirmation estate or in respect of the post-confirmation estate or to which the post-confirmation estate gl-102072-01 assets are otherwise subject in accordance with the plan and the post-confirmation estate agreement the plan_administrator shall also reserve such amounts as would be distributable with respect to disputed claims the post-confirmation estate may withhold from amounts distributable to any entity any and all amounts determined in the plan administrator’s reasonable and sole discretion to be required by any law regulation ruling directive or other governmental requirement the plan provides that the post-confirmation estate will terminate no later than the number d anniversary of the effective date provided however that on or prior to the date number e months prior to such termination the bankruptcy court upon motion by a party in interest may extend the term of the post-confirmation estate for a finite period if such extension is necessary for the liquidation of the post- confirmation estate assets additionally multiple extensions can be obtained so long as bankruptcy court approval is obtained at least number f months prior to the expiration of each extended term and the plan_administrator receives an opinion of counsel or a favorable ruling from the irs that any further extension would not adversely affect the status of the post-confirmation estate as a grantor_trust for federal_income_tax purposes the plan provides that after the transfer of the assets to the post-confirmation estate such assets shall include the capital stock of entity c which after payment of all obligations of entity c shall be voted by the plan_administrator so as to dissolve and or windup such entity c and make available any net_proceeds of such dissolution or winding up for distribution to the beneficiaries of the post- confirmation estate in accordance with the plan and the post-confirmation estate agreement the plan provides that the right and power of the plan_administrator to invest assets transferred to the post-confirmation estate the proceeds thereof or any income earned by the post-confirmation estate shall be limited to the right and power to invest in such assets pending distributions in accordance with the plan in cash equivalents however the scope of any such permissible investments shall be limited to include only those investments or shall be expanded to include any additional investments as the case may be that a liquidating_trust within the meaning of sec_301_7701-4 may be permitted to hold pursuant to the treasury regulations or any modifications to irs guidelines whether set forth in irs rulings other irs pronouncements the plan provides that the plan_administrator in his sole discretion and based on available assets shall periodically distribute to the beneficiaries of the post- confirmation estate net cash income and proceeds from the liquidation of assets gl-102072-01 pursuant to the plan however the post-confirmation estate shall retain such amounts as are necessary to meet contingent liabilities pay expenses of administration including any taxes imposed on the post-confirmation estate or in respect of the post-confirmation estate assets and satisfy other liabilities incurred or assembled by the post-confirmation estate or to which the post-confirmation estate assets are otherwise subject in accordance with the plan and the post- confirmation estate agreement the plan_administrator will also to reserve such amounts as would be distributable with respect to disputed claims the post- confirmation estate may withhold from amounts distributable to any entity any and all amounts determined in the plan administrator’s reasonable and sole discretion to be required by any law regulation rule ruling directive or other governmental requirement the plan provides that the post-confirmation estate shall be established for the primary purpose of liquidating its assets in accordance with sec_301_7701-4 with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of the post-confirmation estate law and analysis sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code the code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 1994_2_cb_684 provides conditions under which the irs will consider issuing an advance_ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations in addition we would like to bring the following issues to your attention gl-102072-01 business_purpose taxation of the transfer the transfer the plan and the disclosure statement provide that the debtors will transfer the post-confirmation estate assets to the post-confirmation estate and the post- confirmation estate will become obligated to made distributions in accordance with the plan the plan provides that for all federal_income_tax purposes all parties including the debtors plan_administrator and the beneficiaries of the post- confirmation estate shall treat the transfer of the assets to the post-confirmation estate in accordance with the plan as a transfer by the debtors to the holders of allowed claims entitled to a distribution under the plan followed by a transfer by such holders of the post-confirmation estate and the beneficiaries of the post- confirmation estate shall be treated as the grantors and owners thereof the service believes that a transfer to a liquidating_trust for the benefit of creditors must be treated for all purposes of the code as a transfer to the creditors eg sec_61 and to the extent that the creditors are beneficiaries of the trust the transfer will be treated as a deemed transfer to the beneficiary-creditors followed by a deemed transfer by the beneficiary-creditors to the trust to the extent that the trust is being created for the benefit of equity_interest holders in the debtor the transfer to the trust should be treated as a transfer to the equity_interest holders see revproc_94_45 gl-102072-01 cancellation_of_indebtedness_income the property transfer from the debtors to the trust will be taxable to the debtors under sec_1001 of the code the debtors are treated as having transferred their property to their creditors in return for relief from an amount of debt equal to the fair_market_value of the property see 73_tc_370 the debtors will realize gain_or_loss on the difference between the debtor’s basis in the property and its fair_market_value because the debtors are in bankruptcy the fair_market_value of any property to be transferred to the trust presumably will be less than the amount of debt being discharged therefore the debtors will probably realize cod income under sec_61 of the code on the difference between the amount of debt discharged and the total of the cash and fair_market_value of the property transferred however due to the bankruptcy proceeding the cod income will be excluded from the debtor’s gross_income and will reduce any of the debtor’s tax_attributes transferred to the estate sec_108 and b it is unlikely that any_tax will ultimately be payable upon the transfer from the debtors to the trust as contended in the plan and the disclosure statement however if there is a tax_liability the bankruptcy_estate could be left without assets to satisfy this liability further the bar date for the payment of administrative claims from the trust assets may pass before any such liability could be determined taxation of the trust generally liquidating trusts are taxed as grantor trusts with the creditors treated as the grantors and deemed owners the theory is that the debtor transferred its assets to the creditors in exchange for relief from its indebtedness to them and that the creditors then transferred those assets to the trust for purposes of liquidation the transfer to the creditors need not actually take place it is deemed to have occurred the beneficiaries of the bankruptcy_estate will be the grantors of the liquidating_trust they will be treated as the deemed owners of the trust because the property used to fund it came from them and all the income will be distributed to them or gl-102072-01 used to pay the expenses of their trusts the beneficiaries must report each item_of_income or gain as it is earned by the trust conclusion if you have any questions please contact the attorney assigned to this matter in passthroughs special industries at
